--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called this "Amendment") is
made effective as of December 29, 2006, by and between BEAZER MORTGAGE
CORPORATION, a Delaware corporation ("Borrower"), the banks identified on the
signature pages hereof (individually referred to herein as a " Lender" and
collectively as the "Lenders"), and GUARANTY BANK, a federal savings bank, as
administrative and collateral agent for the Lenders ("Agent"), JPMORGAN CHASE
BANK, N.A., as syndication agent, and U.S. BANK NATIONAL ASSOCIATION, as
documentation agent.
 
W I T N E S S E T H:
 
WHEREAS, Borrower and Lender have entered into that certain Credit Agreement
dated as of January 11, 2006 (the "Credit Agreement"), for the purposes and
consideration therein expressed; and
 
WHEREAS, Borrower and Lender desire to extend and amend the Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Credit Agreement, in consideration of the
loans which may hereafter be made by Lender to Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I
 
Definitions and References
 
1.1  Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
 
ARTICLE II
 
Amendments to Credit Agreement
 
2.1  Definitions. The definition of "Drawdown Termination Date" in Section 1.1
of the Credit Agreement is hereby amended in its entirety to read as follows:
 
"'Drawdown Termination Date' means the earlier of February 9, 2007, or the day
on which the Notes first become due and payable in full in accordance with the
terms thereof or this Agreement."
 

--------------------------------------------------------------------------------


 
2.2  Waiver of Comparative Audit Requirement. Agent and Lender, on a one-time
basis only for the Fiscal Year 2005, and upon Borrower's satisfaction of the
conditions precedent listed in Article III hereof, hereby agree to waive the
comparative audit requirement in Section 5.1(a)(i),(ii), whereby the Borrower is
required to furnish the Borrower's audited Consolidated statements of income,
stockholders' equity and cash flows for such Fiscal year in "comparative form"
with the corresponding figures for the preceding Fiscal Year. Notwithstanding
the foregoing, the execution of this Amendment shall not be deemed to be: (a) a
waiver of Borrower's duty to provide both the Borrower's and Parent's audited
Consolidated statements of income, stockholder's equity and cash flows for such
Fiscal Year; rather, the execution of this Amendment is deemed a waiver solely
with regard to the requirement to furnish the Borrower's audited Consolidated
statements in "comparative form" with the corresponding figures for the Fiscal
Year 2005; (b) a waiver by Lender of any of the Borrower's obligations under the
Loan Documents, or (c) a waiver by Lender of any rights, remedies, offsets,
claims, or other causes of action that Lender may have against Borrower under
the Loan Documents, all of which rights Lender specifically reserves.
 
ARTICLE III  
 
Conditions to Effectiveness
 
3.1  Effective Date. Amendment shall become effective as of the date first above
written when and only when Agent shall have received, at Agent's office, three
(3) original duly executed counterparts of this Amendment.
 
ARTICLE IV
 
Miscellaneous
 
4.1  Borrower Acknowledgment. Except as otherwise specified herein, the terms
and provisions of the Credit Agreement are ratified and confirmed by Borrower
and shall remain in full force and effect, enforceable in accordance with their
terms. Borrower hereby acknowledges, agrees and represents that
(i) contemporaneously with the effectiveness of this Amendment, the
representations and warranties of Borrower contained in the Credit Agreement are
true and correct representations and warranties, and (ii) Borrower has no
set-offs, counterclaims, defenses or other causes of action against Lender
arising out of the Credit Agreement, this Amendment, any other Loan Document or
otherwise, and to the extent any such set-offs, counterclaims, defenses or other
causes of action may exist, whether known or unknown, such items are hereby
waived by Borrower.
 
4.2  Costs and Expenses. Borrower shall pay, or cause to be paid, by check or
wire transfer, all costs and expenses related to the preparation for and the
closing of the transaction contemplated by this Amendment, including, but not
limited to, the fees and expenses of legal counsel to Lender (which fees and
expenses, as to legal counsel of Lender, shall be paid directly to legal counsel
of Lender immediately upon presentation of a bill for legal services rendered).
 
4.3  CHOICE OF LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS. BORROWER HEREBY AGREES THAT THE OBLIGATIONS CONTAINED HEREIN ARE
PERFORMABLE IN DALLAS COUNTY, TEXAS. ALL PARTIES HERETO AGREE THAT (I) ANY
ACTION ARISING OUT OF THIS TRANSACTION SHALL BE FILED IN DALLAS COUNTY, TEXAS,
(II) VENUE FOR ENFORCEMENT OF ANY OF THE OBLIGATIONS CONTAINED IN THIS AMENDMENT
SHALL BE IN DALLAS COUNTY, TEXAS (III) PERSONAL JURISDICTION SHALL BE IN DALLAS
COUNTY, TEXAS, (IV) ANY ACTION OR PROCEEDING UNDER THIS
 
2

--------------------------------------------------------------------------------


 
AMENDMENT SHALL BE COMMENCED AGAINST BORROWER IN DALLAS COUNTY, TEXAS (V) SUCH
ACTION SHALL BE INSTITUTED IN THE COURTS OF THE STATE OF TEXAS LOCATED IN DALLAS
COUNTY, TEXAS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS, AT THE OPTION OF LENDER AND (VI)
BORROWER HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING AND ADDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO BE SUED ELSEWHERE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO ACCOMPLISH SERVICE OF PROCESS
IN ANY MANNER PERMITTED BY LAW.
 
4.4  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES
HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THE CREDIT AGREEMENT AND ANY OTHER LOAN DOCUMENTS.
 
4.5  Time is of the Essence. Time is of the essence in the performance of the
covenants contained herein and in the Loan Documents.
 
4.6  Binding Agreement. This Amendment shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (i) permit, sanction, authorize or condone the assignment of all or
any part of any interest in and to Borrower or any Guarantor except as expressly
authorized in the Loan Documents, or (ii) confer any right, title, benefit,
cause of action or remedy upon any person or entity not a party hereto, which
such party would not or did not otherwise possess.
 
3

--------------------------------------------------------------------------------


 
4.7  Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
 
4.8  Construction. Whenever the context hereof so required, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general but shall be construed as cumulative of the general recitation.
 
4.9  Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmissions.
 
4.10  No Reliance. In executing this Amendment, Borrower warrants and represents
that Borrower is not relying on any statement or representation other than those
in the Credit Agreement and this Amendment and is relying upon its own judgment
and advice of its attorneys.
 
4.11  ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
[SIGNATURE PAGE FOLLOWS]
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed effective as of the date first above written.
 
BORROWER:                                                                           BEAZER
MORTGAGE CORPORATION,
Borrower's Address:                      a Delaware corporation
1000 Abernathy Road, Suite 1200
Atlanta, GA 30328
Attention: Mr. Ron Kuhn
                                  By: /s/ Cory J. Boydston
With a copy of all notices to:                   Name: Cory J. Boydston
                                                                                                     
Title: Senior Vice President
Mr. Kenneth J. Gary
Executive Vice President & General Counsel
Beazer Homes USA, Inc.
1000 Abernathy Road
Atlanta, GA 30328








STATE OF GEORGIA               §
                                                       §
COUNTY OF  FULTON            §




Before me, the undersigned notary public, on this 19th day of December, 2006,
personally appeared Cory J. Boydston of Beazer Mortgage Corporation, a Delaware
corporation, known to me (or proved to me by the production of a driver's
license as identification) to be the person whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same on behalf
of said corporation for the purposes and consideration therein expressed.






                   /s/ Teresa Rose Dietz
                   Notary Public - State of Georgia


My Commission
expires:                                                                       
Teresa Rose Dietz
5 -5
-2007                                                                                                  
Printed Name of Notary
 

--------------------------------------------------------------------------------


 
AGENT:                                 GUARANTY BANK,
Address:                                a Federal savings bank
8333 Douglas Avenue, 11th Floor
Dallas, Texas 75225
Attention: Ms. Amy Satsky
Fax: 214.360.3328
Tel: 214.360.2674                           By: /s/ Amy Satsky
                                                                                                                
Name: Amy Satsky
                Title: Vice President
 

--------------------------------------------------------------------------------


 
LENDER:                               GUARANTY BANK,
Address:                                a Federal savings bank,
8333 Douglas Avenue, 11th
Floor                                                      as a Lender and as
Swingline Lender
Dallas, Texas 75225
Attention: Ms. Amy Satsky
Fax: 214.360.3328
Tel:
214.360.2674                                                                                  
By: /s/ Amy Satsky
                                                                                                                
Name: Amy Satsky
                                                                                                                
Title: Vice President



--------------------------------------------------------------------------------


 
LENDER:                                       JPMORGAN CHASE BANK, N.A.
                                                                                                                
as a Lender


 
                                                                                                                
By: /s/ R. Britt Langford
                                                                                                                
Name: R. Britt Langford
                                                                                                                
Title: Managing Director



--------------------------------------------------------------------------------


 
LENDER:                               U.S. BANK NATIONAL ASSOCIATION
                                                                                                                 as
a Lender




                                                                                                                
By: /s/ William J. Umscheid
                                                                                                                
Name: William J. Umscheid
                                                                                                                
Title: Vice President 



--------------------------------------------------------------------------------


 
LENDER:                               BANK OF AMERICA, N.A.
                                                                                                                 as
a Lender




                                                                                                                
By: /s/ Elizabeth Kurilecz
                                                                                                                
Name: Elizabeth Kurilecz
                                                                                                                
Title: Senior Vice President 





--------------------------------------------------------------------------------


 
LENDER:                                       WASHINGTON MUTUAL BANK
                                                                                                                 as
a Lender




                                                                                                                
                                                                                                                
By: /s/ Anne D. Brehony
                                                                                                                
Name: Anne D. Brehony
                                                                                                                 Title:
Vice President
 

--------------------------------------------------------------------------------


 
LENDER:                                                                                              
NATIONAL CITY BANK OF KENTUCKY
                                                                                                                
as a Lender




 
                                                                                                                
By: /s/ Michael A. Johnson
                                                                                                                
Name: Michael A. Johnson
                                                                                                                
Title: Vice President 



--------------------------------------------------------------------------------




LENDER:                                       COMERICA BANK
500 Woodward
Ave.                                                                           
as a Lender
Detroit, MI 48226
Attn: Paul G. Dufault MC 3256
Fax: 313.222.9295
Tel:
313.222.9036                                                                                   By:
/s/ Paul G. Dufault
                                                                                                                
Name: Paul G. Dufault
                                                                                                                
Title: Vice President 



--------------------------------------------------------------------------------


 
LENDER:                                                                                              
COLONIAL BANK, N.A.
Colonial Bank,
N.A.                                                                             
as a Lender
Mortgage Warehouse Lending
201 E. Pine Street, Suite 730
Orlando, FL 32801
Attn: Jennifer
Branker                                                                         
By: /s/ Jennifer M. Branker
Fax:
407.835.6690                                                                                  
Name: Jennifer M. Branker
Tel:
407.835.6700                                                                                   Title:
Vice President
 

--------------------------------------------------------------------------------


 
LENDER:                                                                                              
CALYON NEW YORK BRANCH
                                                                                                                
as a Lender




 
                                                                                                                 By:
/s/ David Cagle
                                                                                                                
Name: David Cagle
                                                                                                                
Title: Managing Director 


 
                                                                                                                
By: /s/ Robert Smith
                                                                                                                
Name: Robert Smith
                                                                                                                
Title: Managing Director 
 

--------------------------------------------------------------------------------


 
LENDER:                                                                                              
BNP PARIBAS
                                                                                                                 as
a Lender




 
                                                                                                                
By: /s/ Duane Helkowski
                                                                                                                
Name: Duane Helkowski
                                                                                                                
Title: Managing Director 
 
                                                                                                                
By: /s/ Berangere Allen
                                                                                                                
Name: Berangere Allen
                                                                                                                
Title: Vice President
 